Citation Nr: 1515603	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for eye disability, to include defective vision.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of left ear surgery.

5.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2012 rating decision, by the Huntington, West Virginia, Regional Office (RO), which granted service connection for right ear hearing loss and assigned a 0 percent disability rating, effective March 24, 2011; however, that rating action denied the claims for service connection for back disability, service connection for defective vision, service connection for tinnitus, and service connection for residuals of left ear surgery.  The Veteran perfected a timely appeal of the rating assigned for the right ear hearing loss, and the denial of service connection for the back disorder, defective vision, tinnitus and residuals of left ear surgery.  

On January 29, 2014, the Veteran appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.  

Finally, the Board also notes that, in addition to the Veteran's claims file, the Veteran also has Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through February 2012 are in the VVA file.  The statement of the case (SOC), issued in March 2013, reflects consideration of these records.  

The issues of entitlement to service connection for back and eye disabilities, and for residuals of left ear surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At a January 2014 Board, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issue of entitlement to a compensable rating for right ear hearing loss.  

2.  The Veteran has tinnitus which is related to noise exposure in service.
 

CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the substantive appeal concerning the claim of entitlement to an initial compensable evaluation for right ear hearing loss; therefore, the Board does not have jurisdiction to consider the merits of the claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204(b), (c) (2014).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2014).  

Given the disposition of the claims below, further discussion of VA's compliance with the duties to notify and assist are not merited.  The Board notes that the Veteran was provided with notice as to how the disability rating and effective date would be assigned for a successful claim in an April 2011 RO correspondence. 

II.  Factual background.

The records indicate that the Veteran served on active duty from July 1982 to July 1986.  His DD Form 214 indicates that his military occupational specialty was as a field artillery battery man.  In May 2011, the National Personnel Records Center (NPRC) indicated that all available service medical records had been mailed to the VA.  The only record available was the enlistment examination.  In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule in our decision, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The only service treatment report available is the enlistment examination, conducted in February 1982, at which time an audiometric examination revealed pure tone thresholds of 15, 15, 5, 0, 5, and 10 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  A clinical evaluation was negative for any ear problems.  

The Veteran was afforded a VA examination in February 2012.  The audiometric findings revealed normal hearing for VA purposes.  The examiner noted that the Veteran did not report recurrent tinnitus.  The examiner stated that any claimed tinnitus was less likely than not caused by or a result of military noise exposure.  

At his personal hearing in January 2014, the Veteran reported that he was in the Marines and his MOS was that of artillery; as a result, he was exposed to loud noises.  The Veteran indicated that he spent a significant amount of time on the firing range; he stated that he was also exposed to noises from mortars, rockets as well as those 50 and 60-caliber machine guns.  The Veteran related that he also drove a forklift and that was also a noise equipment; in fact, he stated that they were required to wear hearing protection when driving the forklift.  The Veteran reported that he experiences ringing in his ears from time to time.  The Veteran stated that there were times when he heard nothing but the ringing in his ears.  

III.  Legal Analysis-Service Connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


A.  Legal Analysis-Higher Evaluation

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2013).  

By a rating decision dated in March 2012, the RO granted service connection for right ear hearing loss, and assigned a 0 percent disability rating, effective March 24, 2011.  The Veteran perfected an appeal of the rating assigned by filing a substantive appeal (VA Form 9) in April 2013.  At his personal hearing in January 2014, the Veteran indicated that he wished to withdraw the issue of entitlement to an initial compensable rating for right ear hearing loss.  

As the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for right ear hearing loss, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an initial compensable rating for right ear hearing loss; that issue is therefore dismissed.  

B.  Tinnitus

The Veteran is seeking service connection for tinnitus, which he contends developed as a consequence of service.  

The Board finds that the Veteran was exposed to noise in service.  The Veteran has also testified that he experiences ringing in his ears that is sometimes intermittent, but at other times constant.  Although the February 2012 examiner indicated that the Veteran did not report tinnitus, the Board finds this rather difficult to believe, given that the Veteran is claiming the disorder and has testified to the manifestations of tinnitus.  The Board notes that the Veteran himself is competent to report ringing in his ears, and finds that he does have tinnitus.  Although the examiner concluded tinnitus was not etiologically related to service, that opinion was clearly based on the examiner's understanding that the Veteran was not claiming that he had the disorder.  

The Board finds that the Veteran in this case has presented a competent account of the incurrence of tinnitus and its continuity since service.  The Board accordingly finds that the evidence is at least in equipoise, and that service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2014).  


ORDER

The appeal for entitlement to an initial compensable rating for right ear hearing loss is dismissed.  

Service connection for tinnitus is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.    

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

The Veteran is seeking service connection for a back disorder and defective vision both of which he believes developed as a consequence of military service.  The Veteran maintains that he sustained a back injury when he was knocked off a howitzer by a pole in service; he stated that, on that occasion, he also got dust in his eyes which caused continuous eye problems.   

At his personal hearing, the Veteran testified that he developed a problem with his vision as a result of an incident that occurred in Vietnam; he noted that it was the same incident that caused him to develop a back disorder.  With respect to his back, the Veteran explained that they were on deployment in Twenty-Nine Palms, California in 1984, they were conducted mind arms exercise in the desert.  The Veteran indicated that he was standing on the right side of the howitzer when a gust of wind caused the metal pole from the net to come loose and struck him in the back.  The Veteran related that the pole threw him across the right leg of the howitzer, face first into the dirt, and then is when my face got buried into the sand and messed my eyes up.  The Veteran reported that it was the position he landed on over the howitzer that resulted in cracking his back.  The Veteran indicated that he was seen by medical officers in the field and was subsequently sent main side at Twenty-Nine Palms.  The Veteran reported that he was sent back to the field and placed on light duty.  He started experiencing spasms in his back; thereafter, he was sent to camp LeJeune where he was treated with physical therapy.  He was also given a heating pad and Motrin.  They did some x-rays but indicated that nothing was broken; however, he continued to have chronic back pain.  The Veteran indicated that every time he went to the field he had problems; he was eventually placed in an office position.  The Veteran stated that his back pain has gotten worse over the years.  The Veteran reported that he also developed problems with his eyes during the above incident; they just kept washing his eyes out and getting sand out of them.  However, about six months later, they sent him to an eye doctor at Lejeune who prescribed glasses.  

Post service treatment records, dated from May 2009 through February 2012, show that the Veteran received continuous clinical evaluation and treatment for chronic thoracic back pain.  During a primary care visit in May 2009, the Veteran complained of low back pain; he reported a history of back injury in 1983 while in the marines.  The Veteran indicated that he was told by a physician 2 years ago that he has arthritis the length of his spine.  The assessment was chronic thoracic back pain.  In June 2009, the Veteran was seen in an optometry clinic with complaints of a bump on the eyelid; he noted that it started in April 2009.  He reported being evaluation in the 1980's for refraction and chalazion on the left upper lid.  The assessment was hyperopia, astigmatism, presbyopia, and chalazion on the left eye.  During a subsequent visit in March 2010, the Veteran reported good vision with prescription, but he reported having light sensitivity with glare from headlights and overhead lights directed into his eye.  The Veteran indicated that he has not had another chalazion for 6 to 7 months.  It was noted that he seemed to get chalazion more so in the summer.  

Pursuant to 38 U.S.C.A. § 5103A(d) , VA will provide a medical examination or obtain a medical opinion if the record including lay or medical evidence contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c) (4) (2013).  In this appeal, there is no medical opinion addressing the question of whether there exists a medical relationship, if any, between service and the Veteran's current back disorder and chronic eye infection.  Such a medical opinion would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  An examination is needed in order to obtain an informed opinion as to the relationship between the between service and the Veteran's current back disorder and chronic eye infection.  

With respect to the claim for residuals of left ear surgery, the Veteran contends that he had a cyst removed in service from the back of his ear, and that he still has a residual scar.  As already noted, the Veteran's service treatment records are unavailable, except for his entrance examination.

The Veteran was afforded a VA examination in February 2012, but that examination was limited to audiometric evaluation.  To date, the Veteran has not been scheduled for a VA examination addressing whether he has any residuals of left ear surgery. 

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical providers, VA as well as non-VA, who treated him for his claimed back and eye disorders, especially within one year after his discharge from service or in the years immediately after.  After securing the necessary release, the RO should obtain these records.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).  

2.  The Veteran should be afforded a VA examination by an ophthalmologist to determine the nature and etiology of any current eye disorder.  The examiner should review the medical history contained in the claims file in connection with this examination.  The examiner should obtain a detailed history from the Veteran about his eye injury in service.  All indicated tests and studies deemed appropriate by the ophthalmologist should be accomplished and all clinical findings reported in detail.  The examiner should determine the correct diagnosis(es) and provide an opinion as to the medical probabilities that any currently diagnosed eye disorder originated in, or is otherwise traceable to, military service.  The rationale for all opinions expressed must also be provided.  

3.  The Veteran should then be afforded a VA orthopedic examination to determine the nature and etiology of any back disorder, which may currently be present.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  Based on the review of the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is linked to any incident or event of the Veteran's active military service.  A complete rationale must be given for all opinions and conclusions expressed.  

4.  The Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any residuals of left ear surgery.  The claims file must be reviewed in connection with the examination.  The examiner is requested to examine the area around the left ear and to identify any residuals of a left ear surgery (reportedly for a cyst removal), including any scar.  With respect to any residuals found, the examiner should provide an opinion as to whether it is at least as likely as not that such residuals are etiologically related to service.  A complete rationale must be given for all opinions and conclusions expressed. 

5.  Thereafter, the AOJ should readjudicate the remaining claims on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


